UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 17, 2010 Stillwater Mining Company (Exact name of registrant as specified in its charter) Delaware 001-13053 81-0480654 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S.Employer Identification No.) 1321 Discovery Drive Billings, Montana 59102 (Address of principal executive offices) Registrant’s telephone number, including area code:(406) 373-8700 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On December 17, 2010, Stillwater Mining Company (“Stillwater”) entered into a Palladium Sales Agreement (the “Agreement”) with General Motors LLC ("GM”), setting forth the terms by which Stillwater will sell and deliver palladium to GM for the years 2011-2013. Pursuant to the Agreement, which will become effective on January 1, 2011, Stillwater will sell to GM contractually determined fixed quantities of Palladium in each of the years 2011, 2012 and 2013 for a price to be calculated based on the London PM Fix Monthly Average for Palladium at the time of each sale. Stillwater intends to submit a confidential treatment request for certain of the terms of the Agreement, including but notlimited to the financialterms contained therein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STILLWATER MINING COMPANY By: /s/John. R. Stark John R. Stark Executive Vice President Date: December 22, 2010
